DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 10/20/2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the step of providing the compressor is performed after the activation of the heaters or at any time in the process.
The fifth paragraph of claim 1 should use “performing” instead of “perform” to match the tense used in the rest of the claim.
The further recovery routine of claim 1 is confusing because it states, “continuing to provide heat”, but the step prior to this deactivates the heaters.  Thus, the method does not flow properly.
In claim 2, “perform” should be “performing” to match the tense used in the rest of the claims.
Claim 3 should be dependent off of claim 2 to prevent an antecedent basis issue.
Claim 4 is confusing because it says that the method of claim 1 is performed following activation of the heaters; however, the process of claim 1 starts off by activating heaters.
Line 7 of claim 5 should use “performing” instead of “perform” and line 9 should use “providing” instead of “provide” to match the tense of the rest of the claims.
Claim 6 should be dependent off of claim 5 based on the numbering of the thresholds.
In claim 7, “the corresponding recovery threshold” should be “a corresponding recovery threshold” to prevent an antecedent basis issue.  Additionally, the word, “time” is missing in line 3 after “predetermined”.
Claims 8 and 9 should have a colon instead of a semicolon after the first paragraph.
The last paragraph of claim 8 is confusing because it is unclear if both conditions need to be met or if they are separate based on the presence of the semicolon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art, (WO Publication 2016/083813), teaches a fuel cell stack with a coolant storage module and a method of running the fuel cell system comprising activating one or more heaters to heat frozen coolant, providing a compressor for providing flow of an oxidant and/or fuel based on a lower performance threshold; however, the first recovery routine and further recovery routine steps are not taught.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722